Reversed and Dismissed and Opinion Filed June 29, 2021




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01431-CV

                    TOWN OF HIGHLAND PARK, Appellant
                                 V.
                TIFFANY RENEE MCCULLERS, ET AL., Appellees

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-08709

                                     OPINION
        Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein
                           Opinion by Justice Pedersen, III1
        This is a tragic case. Appellees sued, among other defendants, the Town of

Highland Park, Texas (the “Town”) asserting negligence and premises liability

claims in connection with the death of Officer Calvin Marcus McCullers. The Town

filed a plea to the jurisdiction, which the trial court denied. After reviewing the

parties’ briefs and the record, we reverse the trial court’s orders denying the Town’s




    1
      The case was submitted to and oral argument held before a panel consisting of Chief Justice Burns,
Justice Pedersen, III, and Justice Evans. Justice Goldstein succeeded Justice Evans on January 1, 2021.
Justice Goldstein did not participate in oral argument but—having reviewed the briefs and the record before
this court—participates in this opinion.
plea to the jurisdiction. We dismiss Appellees’ claims against the Town for want of

jurisdiction.

                                             I.       BACKGROUND

         A. July 4–5, 2016

         At times, the Town’s Department of Public Safety (Town DPS) provides and

coordinates opportunities for peace officers to perform extra duty work at the request

of the Town’s residents and property owners. On July 4, 2016, James Morden, a

public safety officer with the Town, offered a security service assignment to

Southern Methodist University (“SMU”) police officer Calvin Marcus McCullers

(“Officer McCullers”). Officer McCullers accepted the assignment to guard a private

residence located at 4100 St. Johns Avenue (the “Property”) that was under

construction.2 The Property is close to the Wycliff Avenue Dam (the “Dam”).

         Officer McCullers arrived at the Property on July 4, 2016, at 11:24 p.m. and

sat post in his vehicle. Sporadic, heavy rain began to fall. At about 12:10 a.m. on

July 5, 2016, Officer McCullers backed his car to the corner of the residence.

Sporadic, heavy rain continued to fall, and Officer McCullers remained in his

vehicle. At 12:40 a.m., the National Weather Service issued a severe thunderstorm

warning for “Dallas County in North Central Texas.” At 1:04 a.m., the National

Weather Service issued a flood advisory—“urban and small stream flood advisory



   2
       It is undisputed that the Town did not directly own the Property during the relevant period.
                                                    –2–
for . . . Dallas County in North Central Texas.” At 1:28 a.m., water spread across the

area where Officer McCullers was parked. Officer McCullers moved into the

passenger seat of his vehicle. At 1:39 a.m., Officer McCullers called 911 for

assistance and spoke with the dispatcher for the Town DPS; at that time, water rose

up the sides of his vehicle. Seconds later, Officer McCullers opened the passenger

door and stepped out of the vehicle. Officer McCullers lost his footing, and the water

swept him and his vehicle over an embankment at the edge of the Property.

      At 1:40 a.m., the Town DPS dispatched a rescue response, but it could not

access the Property due to the high, swift water. The Town DPS contacted Dallas

Fire Rescue, who immediately sent a swift water rescue team to the Property. The

Town DPS reached the Property at about 2:00 a.m. to search for Officer McCullers,

but it found no sign of him or his vehicle. At this time, Dallas Police Department

performed several helicopter sweeps to search for Officer McCullers and his vehicle

but could not find either. In the early afternoon of July 5, 2016, Officer McCullers’s

vehicle was found submerged in Turtle Creek, south of Stonebridge Drive in Dallas.

On August 26, 2016, Officer McCullers’s body was recovered nearly three and a

half miles downstream of the Property on the bank of the Trinity River.

      B. Procedural History

      On July 5, 2018, Appellees filed suit against the Town. Appellees amended

their petition to assert tort claims against the Town on the theories of (i) negligence,

based on a failure to warn Officer McCullers about the possibility of flooding in

                                          –3–
connection with the coordination of the security service assignment on the Property,

(ii) premises liability, based on the knowledge of the Dam, thunderstorm warning,

and flood advisory creating a dangerous condition, and (iii) negligence, based on the

use and condition of the Dam.

          The Town filed a plea to the jurisdiction asserting governmental immunity. In

February 2019, the Honorable District Judge Gena Slaughter heard this plea to the

jurisdiction, which resulted in the parties’ conducting additional discovery on

jurisdictional issues. The Town thereafter filed a supplemental plea to the

jurisdiction, which the Honorable Associate Judge Monica Purdy heard on August

9, 2019.3 On October 11, 2019, Associate Judge Purdy entered an order denying the

Town’s plea to the jurisdiction. This appeal followed.4 On November 11, 2020, we

held oral argument on the case, and it was submitted.

          On March 26, 2021, our Court created binding precedent in Hull v. Ocwen

Loan Servicing, LLC, No. 05-20-00731-CV, 2021 WL 1152900, at *1 (Tex. App.—

Dallas Mar. 26, 2021, no pet. h.). Hull addressed whether an appeal was premature

when a party appealed an associate judge’s summary judgment order—which was

neither a default nor an agreed order—under Texas Government Code § 54A.117.




    3
        Appellees filed their third amended petition on August 8, 2019.
    4
       Texas Civil Practice and Remedies Code section 51.014 permits appeal from a district court’s
interlocutory order that “grants or denies a plea to the jurisdiction by a governmental unit.” TEX. CIV. PRAC.
& REM. CODE ANN. § 51.014(a)(8).
                                                     –4–
Hull, 2021 WL 1152900, at *1; see TEX. GOV’T CODE ANN. § 54A.117.5 We held

that, because the associate judge’s order was not ratified by the referring court by

signature under Texas Government Code § 54A.116, the appeal was premature.

Hull, 2021 WL 1152900, at *3; see GOV’T CODE § 54A.116(b).6

         Here, as in Hull, the Town appealed an associate judge’s order, which was

neither agreed, a default, nor ratified by the referring court. However, the appellate

timetable does not begin to run on such an order until it has been signed by the

referring court. Hull, 2021 WL 1152900, at *1–2. In accordance with Hull, we

abated this appeal to afford the parties an opportunity to obtain a signed order by the

referring court. We ordered the district clerk to file a supplemental clerk’s record

containing either (i) a copy of the referring court’s order or (ii) a written verification

that no order was signed. On June 17, 2021, District Judge Slaughter entered an order




   5
       Texas Government Code § 54A.117 provides:
         (a) Not later than the 30th day after the date an action is taken by an associate judge, a
         referring court may modify, correct, reject, reverse, or recommit for further information
         the action taken by the associate judge.
         (b) If the court does not modify, correct, reject, reverse, or recommit an action to the
         associate judge, the action becomes the decree of the court.

GOV'T CODE § 54A.117.
   6
       Texas Government Code § 54A.116 provides, in pertinent part:
         (b) Except as provided by Subsection (c), the date an order or judgment by the referring
         court is signed is the controlling date for the purposes of appeal to or request for other
         relief from a court of appeals or the supreme court.
         (c) The date an agreed order or a default order is signed by an associate judge is the
         controlling date for the purpose of an appeal to, or a request for other relief relating to the
         order from, a court of appeals or the supreme court.

GOV'T CODE § 54A.116 (emphasis added).
                                                      –5–
denying the Town’s plea to the jurisdiction, and the district clerk filed an according

supplemental clerk’s record. We reinstated this appeal on June 21, 2021.

                                   II.    ISSUES RAISED

      The Town raises four issues on appeal:

      1. Whether the trial court lacked subject-matter jurisdiction over
         Appellees’ claims against the Town because Appellees failed to
         demonstrate a waiver of the Town’s entitlement to governmental
         immunity.

      2. Whether the trial court lacked subject-matter jurisdiction over
         Appellees’ premises defect claim because Appellees failed to
         demonstrate a waiver of the Town’s entitlement to governmental
         immunity.

      3. Whether the trial court lacked subject-matter jurisdiction over
         Appellees’ negligence claim based on use or condition of real
         property because Appellees failed to demonstrate a waiver of the
         Town’s entitlement to governmental immunity.

      4. Whether the trial court lacked subject-matter jurisdiction over
         Appellees’ negligence claim based on the Town’s coordination of
         off-duty law enforcement services.

                            III.   STANDARD OF REVIEW

      Subject-matter jurisdiction is essential to the authority of a court to decide a

case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).

Subject-matter jurisdiction is never presumed and cannot be waived. Id. at 443–44.

A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat a cause

of action based on lack of subject-matter jurisdiction without regard to the merits of

the claim. Town of Fairview v. Lawler, 252 S.W.3d 853, 855–56 (Tex. App.—Dallas


                                          –6–
2008, no pet.) (citing Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex.

2000)). A trial court’s ruling on a plea challenging subject-matter jurisdiction is a

question of law and, consequently, reviewed de novo. City of Dallas v. Redbird Dev.

Corp., 143 S.W.3d 375, 380 (Tex. App.—Dallas 2004, no pet.) (citing Mayhew v.

Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998)).

        A plea to the jurisdiction may challenge either the pleadings or the existence

of jurisdictional facts. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226–27 (Tex. 2004). Should a plea to the jurisdiction challenge the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties, when

necessary, to resolve the jurisdictional issues raised. Id. at 227. In such case, we are

not bound by the plaintiff’s factual allegations. City of Dallas v. Hughes, 344 S.W.3d

549, 553 (Tex. App.—Dallas 2011, no pet.). This standard mirrors our summary

judgment standard under rule 166a of the Texas Rules of Civil Procedure, and it

places the burden on the plaintiff to allege facts that affirmatively demonstrate the

trial court’s jurisdiction. Miranda, 133 S.W.3d at 228 (referring to TEX. R. CIV. P.

166a).7 The governmental unit then has the burden to assert and support its

contention, with evidence, that the trial court lacks subject-matter jurisdiction. City

of Dallas v. Heard, 252 S.W.3d 98, 102 (Tex. App.—Dallas 2008, pet. denied)

(citing Miranda, 133 S.W.3d at 228). Should the governmental unit meet that


    7
      “In reviewing a summary judgment, we must accept as true evidence favoring the nonmovant,
indulging every reasonable inference and resolving all doubts in the nonmovant’s favor.” Park Place Hosp.
v. Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995).
                                                  –7–
burden, the plaintiff must raise a material fact issue regarding jurisdiction to survive

the plea to the jurisdiction. Id. (citing Miranda, 133 S.W.3d at 228).8 In our review,

we construe the pleadings liberally in favor of the plaintiff and look to the plaintiff’s

intent. Id.


                                            IV.      DISCUSSION

        A. Governmental Immunity

        Under the common-law doctrine of sovereign immunity, the state cannot be

sued without its consent. City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex.

2011) (citing Tooke v. City of Mexia, 197 S.W.3d 325, 331 (Tex. 2006)). Sovereign

immunity and governmental immunity are two related common-law doctrines that

protect the government from suit. Harris Cty. v. Annab, 547 S.W.3d 609, 612 (Tex.

2018).9 The purpose of governmental immunity is pragmatic: to shield the public

from the costs and consequences of improvident actions of their governments.

Tooke, 197 S.W.3d at 332. Sovereign immunity deprives a trial court of subject-

matter jurisdiction over lawsuits in which the state or certain governmental units




    8
      If the evidence creates a fact question regarding jurisdiction, the trial court cannot grant the plea, and
the fact question will be resolved by the factfinder. City of Dallas v. Mazzaro, No. 05-20-00103-CV, 2020
WL 6866570, at *2 (Tex. App.—Dallas Nov. 23, 2020, no pet. h.) (mem. op.). If the relevant evidence is
undisputed or fails to raise a fact issue, the trial court rules on the plea to the jurisdiction as a matter of law.
Miranda, 133 S.W.3d at 228.
    9
      “‘Sovereign immunity protects the state and its various divisions, such as agencies and boards, from
suit and liability, whereas governmental immunity provides similar protection to the political subdivisions
of the state, such as counties, cities, and school districts.’” Annab, 547 S.W.3d at 612 (quoting Travis Cent.
Appraisal Dist. v. Norman, 342 S.W.3d 54, 57–58 (Tex. 2011)).
                                                       –8–
have been sued—unless the state or governmental unit consents to suit. Miranda,

133 S.W.3d at 224.

      Under the common-law, municipalities like the Town are immune from suit

and liability for money damages unless the legislature has clearly and

unambiguously waived immunity. Worsdale v. City of Killeen, 578 S.W.3d 57, 62

(Tex. 2019). Absent a valid statutory waiver of immunity, a trial court may not

assume subject-matter jurisdiction over a suit against a governmental unit. City of

San Antonio v. Tenorio, 543 S.W.3d 772, 775 (Tex. 2018) (citing Ryder Integrated

Logistics, Inc. v. Fayette Cty., 453 S.W.3d 922, 926–27 (Tex. 2015)).

      B. Texas Torts Claim Act

      The Texas Tort Claims Act (“TTCA”) waives governmental immunity in

certain limited circumstances, including for personal injury caused by a condition or

use of personal or real property. CIV. PRAC. & REM. § 101.021(2) (providing for

waiver of immunity for personal injury or death caused by condition or use of

tangible personal or real property). This limited waiver is available only if the

claimant complies with statutory notice requirements. Worsdale, 578 S.W.3d at 62;

see also CIV. PRAC. & REM. § 101.101; GOV’T CODE § 311.034 (statutory notice

provisions are jurisdictional requirements in all suits against governmental entities).

Section 101.101 of the TTCA provides that either formal or actual notice of a claim

must precede the filing of any lawsuit against a governmental unit:



                                         –9–
      (a) A governmental unit is entitled to receive notice of a claim against
      it under this chapter not later than six months after the day that the
      incident giving rise to the claim occurred. The notice must reasonably
      describe:
            (1) the damage or injury claimed;
            (2) the time and place of the incident; and
            (3) the incident.

      (b) A city’s charter and ordinance provisions requiring notice within a
      charter period permitted by law are ratified and approved.

      (c) The notice requirements provided or ratified and approved by
      Subsections (a) and (b) do not apply if the governmental unit has actual
      notice that death has occurred, that the claimant has received some
      injury, or that the claimant’s property has been damaged.

CIV. PRAC. & REM. § 101.101. Thus, to prove each of their claims, Appellees must

show either (i) timely submitted presuit notice of their claims to the Town or (ii) the

Town had actual notice of their claims.

Issue One: Whether the trial court lacked subject-matter jurisdiction over
Appellees’ claims against the Town because Appellees failed to demonstrate a
waiver of the Town’s entitlement to governmental immunity.

      As to all of Appellees’ claims, the Town argues that (i) Appellees did not

comply with the TTCA or Town Charter’s notice requirements and (ii) the Town

had no actual notice of Appellees’ claims. We first address the notice requirements

under the TTCA.

      i.     Notice Requirements Under TTCA and Town Charter

      Apart from the TTCA requirements, the Town’s charter provides that

      [t]he Town shall never be liable for any personal injury, whether
      resulting in death or not, unless the person injured or someone in his
      behalf, or in the event the injury results in death, the person or persons

                                          –10–
        who may have a cause of action under the law by reason of such death
        injury, shall file a notice in writing with the Town Secretary within
        thirty (30) days after the same has occurred . . . .

        Irrespective of the Town’s thirty-day or the TTCA’s six-month notice time

period, it is undisputed that Appellees did not provide written notice to the Town of

their claims within six months of the accident. The record shows the accident

occurred on July 5, 2016. The earliest notice of Appellees’ claims is a letter to the

Town’s secretary dated June 5, 2018—stamped received June 8, 2018. Therefore,

we agree with the Town that Appellees failed to provide timely notice of their claims

under section 101.101(a) and the Town Charter. See CIV. PRAC. & REM.

§ 101.101(a). However, Appellees argue that they were not required to provide

written notice of their claims pursuant to section 101.101(c). See CIV. PRAC. & REM.

§ 101.101(c). We next discuss this assertion.

        ii.     Actual Notice of Claims

        For a governmental unit to have actual notice, it must have knowledge of (1) a

death, injury, or property damage; (2) the governmental unit’s fault that produced or

contributed to the death, injury, or property damage; and (3) the identity of the

parties involved. Tenorio, 543 S.W.3d at 776 (citing Cathey v. Booth, 900 S.W.2d

339, 341 (Tex. 1995)).10 Knowledge that an injury has occurred, standing alone, is

        10
           Appellees ask us to reject the Texas Supreme Court’s interpretation of the TTCA notice
requirement from Cathey—the three-part test discussed above, which includes as a second element “the
governmental unit’s fault that produced or contributed to the death, injury, or property damage.” Cathey,
900 S.W.2d at 341. Citing Justice Boyd’s concurrence in Worsdale, Appellees assert that the Cathey
decision language contradicts the legislative intent of the TTCA and fundamental judicial principles.

                                                 –11–
not sufficient to put a governmental entity on actual notice as required under the

TTCA. Id. (the governmental entity must have same knowledge it would have

received under written notice provision). It is apparent from the record that the Town

met the first and third elements for having actual notice of Appellees’ claims. Thus,

the only remaining question is whether the Town had knowledge of its own “fault

that produced or contributed to the death.” Id.

        Actual notice under section 101.101(c) requires evidence that the government

had knowledge of its alleged fault in causing or contributing to the claimant’s injury.

See Worsdale, 578 S.W.3d at 65 (“[T]here must be subjective awareness connecting

alleged governmental conduct to causation of an alleged injury to person or property

in the manner ultimately asserted.”). “The issue is not whether the City should have

made the connection between injury and responsibility as alleged, but whether the

City made the connection or had knowledge that the connection had been made.” Id.




Worsdale, 578 S.W.3d at 78 (Boyd, J. concurring) (“[T]he [Texas Supreme] Court and the courts of appeals
have struggled to understand and apply Cathey ever since.”). However, the majority opinion in Worsdale
specifies:

        Cathey has long been settled law, no compelling reason necessitates overturning it, and as
        we reaffirm today, it was correctly decided in the first instance. The Court is certainly not
        infallible, and reasonable minds often disagree about how a statute may reasonably be
        construed. But if we were wrong in Cathey, the matter has become so settled that it is now
        a policy matter for the Legislature to address.

Worsdale, 578 S.W.3d at 77 (quotation omitted). Accordingly, we decline Appellees’ request that we reject
Cathey. See id. “We are bound by the pronouncements of the Texas Supreme Court on the law until the
[C]ourt states to the contrary.” Benser v. Indep. Bank, 735 S.W.2d 566, 569 (Tex. App.—Dallas 1987),
aff'd sub nom. Allee v. Benser, 779 S.W.2d 61 (Tex. 1988)
                                                   –12–
at 66 (emphasis in original). “This is a fact-based inquiry that may be determined as

a matter of law when the facts are undisputed.” Id. at 77.

      Appellees rely on the following facts and circumstances in their assertion that

the Town had actual notice of their ultimate claims through the Town’s subjective

awareness of the following:

      (i)     Officer McCullers’s 911 call;

      (ii)    the Town DPS’s response to the call;

      (iii)   the Town’s participation in searching for Officer McCullers and
              his vehicle;

      (iv)    the identification of Officer McCullers’s body on August 25,
              2016;

      (v)     the testimony from the Town’s engineer, Meran Dadgostar that
              “after the accident, [the Town Council] wanted to see what it will
              take to . . . get the road out of the floodplain . . . and [had]
              questions that we didn’t have before”;

      (vi)    minutes from the Town Council’s July 11, 2016 meeting, which
              included discussions of flooding at Wycliff Avenue and the
              Town’s concern with safety;

      (vii) an April 15, 2009 Dam Evaluation Report conducted by the
            Texas Commission on Environmental Quality (“TCEQ”); and

      (viii) knowledge of the condition of the Dam and the approaching
             storm at the time of the incident.

      The Texas Supreme Court has stated:

      The actual notice requirement is not met just because the governmental
      unit (1) should have investigated an accident as a prudent person would
      have, (2) investigated an accident as part of its routine safety


                                         –13–
       procedures, or (3) should have known it might have been at fault based
       on its investigation.

Tenorio, 543 S.W.3d at 776. The first four items reveal that the Town (i) acted on

and investigated Officer McCullers’s request for rescue and (ii) learned of Officer

McCullers’s death. However, those acts and the knowledge of Officer McCullers’s

death are not sufficient to establish actual notice under the TTCA. Id. Furthermore,

Dadgostar’s testimony makes no connection between the Town’s (i) knowledge or

actions and (ii) fault relating to Appellees’ claims. Instead, Dadgostar acknowledges

       after the accident, [the Town Council] wanted to see what it will take
       to—get the road out of the floodplain so the water goes underneath and
       who is going to be affected, what properties are going to have negative
       impacts, how much it’s going to cost, what is going to happen to city of
       Dallas . . .

Dadgostar’s testimony does not demonstrate that the Town had subjective awareness

of Appellees’ claims of the Town’s fault.

       Similarly, the Town Council’s July 11, 2016 meeting minutes do not

demonstrate that the Town had subjective awareness of Appellees’ claims. Although

Appellees contend these minutes indicate the Town’s knowledge of responsibility,

the record of the minutes shows neither specific discussion of Officer McCullers nor

any general description or discussion of the accident. The minutes do not include

discussion of (i) any claims or fault, (ii) flooding on private property, or (iii) flooding

at the Property. Instead, the minutes show the Town Council discussed (i) the

flooding “triggered a need . . . to fund an engineering study to assess potential flood


                                          –14–
conditions at Wycliff[] Avenue”; (ii) a previous engineering study, which identified

costs of improvements; (iii) the need for a forensic review of the flood event; and

(iv) potential solutions to and respective consequences of flooding in the area. The

minutes further show the Town Council’s desire to reduce or prevent flooding in the

area and “what can be done to keep people out of this intersection.”11 Thus, the Town

Council minutes do not demonstrate subjective awareness of any liability as there

was no mention of an injury or death, fault, or the identities of the parties involved.

        Appellees contend that the Town knew of the area’s general propensity for

flooding in combination with the condition of the Dam. However, the record does

not reflect that such knowledge had any connection with the circumstances of the

instant case or Property on which the accident occurred. Appellees direct us to

evidence of an April 15, 2009 TCEQ Dam Evaluation Report conducted on the

general location of “North of Saint John’s Street and East of Lakeside Drive” citing:

        An [Hydrologic and Hydraulic] analysis should be performed by a
        [Licensed Texas Professional Engineer] for this structure to confirm
        safe passage of the required projected flood event [50% of the Probable
        Maximum Flood] through the service spillway. Depending on the
        results of the analysis, additional spillway capacity may need to be
        designed and installed into the structure. Any such dam modification
        plans must be submitted to our office for review and approval prior to
        the beginning of any work.




   11
       The Town argues that on July 11, 2016, the Town Council had no notice of Officer McCullers’s
death, for Officer McCullers’s body was not recovered until August 25, 2016. Appellees’ third amended
petition states “[the Town] had actual knowledge of Decedent’s death and Plaintiffs’ loss and damages on
or about August 26, 2016, when Decedent’s body was recovered and identified.”
                                                –15–
Appellees contend that this report finds the Dam “hydraulically inadequate.”

However, the report contains no such finding. Instead, the report states, “It is not

known if the dam and its service spillway are hydraulically adequate to pass [a

minimum 50% of the Probable Maximum Flood event.]”12

        Appellees assert the Town knew (i) that any storm greater than a two- or three-

year storm would overtop the Dam, thereby constituting an unsafe environment, and

(ii) that such knowledge amounted to subjective awareness of their claims. Rick

Pyle, the Town’s Director of Public Safety, testified that the area around the Property

“seem[ed] to be low” and that in his twenty-two years of operations experience,

“water was high there, five or six times.” However, Appellees conflate the

propensity for the dam to flood with the specific flood event, which caused Officer

McCullers’s death. The dangerous condition was not the dam but rather the flooding

caused by the rain on July 4–5 of 2016.

        Appellees argue that the Town had actual notice of the flooding, referring to

the July 5, 2016 National Weather Service Warnings. However, the record shows

Pyle did not recall receiving any weather warnings, and there is no other evidence

in the record to indicate that Town personnel received the National Weather Service




   12
      McCullers further contends the TCEQ Report required the Town to modify the Dam. However, the
TCEQ Report did not require the Town to take any action. Dadgostar further disagreed the Dam was
required to meet certain criteria regarding the TCEQ Report.
                                              –16–
Warnings.13 Moreover, in Reyes v. City of Laredo, the Texas Supreme Court held

the City’s knowledge of torrential rains did not establish actual knowledge of

flooding at a location that had flooded previously during heavy rains—such

knowledge of prior flooding was not sufficient to waive governmental immunity.

335 S.W.3d 605, 608–09 (Tex. 2010). Relying on City of San Antonio v. Rodriguez,

Appellees argue that the Town’s actual knowledge of the dangerous condition of the

flood may be proven by reasonable inference. 931 S.W.2d 535, 537 (Tex. 1996) (per

curiam).14 However, in Reyes the Texas Supreme Court distinguished Rodriguez:

         [In Rodriguez], the plaintiff, while playing basketball in a recreation
         center, had slipped in water that had dripped onto the floor from a leak
         in the roof. Given the “evidence that the person in charge of the
         recreation center knew of the leaks in the roof and knew that it had been
         raining,” we concluded that, “[d]epending on the position of the leaks
         above the floor and the amount of rain, the jury might have inferred that
         the person in charge knew that there would be water on the floor.” In
         other words, evidence of the nature of the leaks and the amount of rain
         on the roof could make the presence of water on the floor a virtual
         certainty.

Reyes, 335 S.W.3d at 609 (emphasis added, internal citations omitted). Here, unlike

in Rodriguez, the record does not indicate such “virtual certainty” for the Town

regarding flooding at the Property area. See id. Indeed, the evidence shows Officer



    13
      However, Pyle testified of a system “where these warnings would be sent to a list of [Town personnel]
by e-mail or text or some method of notification.” The National Weather Service Warnings did not indicate
whether the storm was a two- or three-year storm.
    14
      “Circumstantial evidence establishes actual knowledge only when it ‘either directly or by reasonable
inference’ supports that conclusion.” City of Corsicana v. Stewart, 249 S.W.3d 412, 415 (Tex. 2008)
(quoting State ex rel. State Dep’t of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 330 (Tex.
2002)).
                                                  –17–
McCullers’s 911 call was the first time the Town learned of flooding at the Property.

Therefore, the instant case is closer to the situation in Stewart. 249 S.W.3d at 412

(“City first learned the crossing had flooded when Stewart called 911 for help, which

was after the dangerous condition had arisen.”). In Reyes, the Texas Supreme Court

held:

        [In Stewart], two children drowned late one night in a rainstorm when
        the car in which they were riding was swept away by flood waters
        where the road crossed a creek. The City of Corsicana knew, of course,
        that it had been raining heavily and that the crossing flooded in such
        weather, and it had received many calls throughout the night from
        stranded motorists and flooded homeowners. We concluded that
        [n]either this evidence nor the inferences arising therefrom raise a fact
        question on the City’s actual knowledge that a dangerous condition
        existed at or near the crossing at the time of the accident.

Reyes, 335 S.W.3d at 609 (emphasis added, internal citations and quotation omitted).

Here, similar to Stewart, Officer McCullers was swept away by flood waters and

neither the evidence nor inferences arising therefrom raise a fact question on the

Town’s actual knowledge that a dangerous condition existed at or near the Property

at the time of the accident. See Stewart, 249 S.W.3d at 415. When Officer Morden

communicated the assignment at the Property earlier in the day, the weather was dry

and sunny. There is no evidence that the Town (or any other entity) closed any

roadway near the Property before the Town’s attempt to rescue Officer McCullers.

The Town learned Officer McCullers was in immediate peril when he called 911,

not before. Initially, the Town’s officers that responded to Officer McCullers’s

request for rescue could not access the area due to the high, swift water. The rescuing

                                         –18–
officers required additional assistance upon arrival at the Property. Lastly, Appellees

have not identified any Town official likely to have made the connection between

the tragic circumstances of this case and any fault on the part of the Town. The

evidence in this case does not reasonably support the inference that the Town

actually knew the Property area was flooded on the night of the accident. See id.

Thus, the record is not sufficient to support an inference of actual knowledge of a

dangerous condition at the time it was occurring. See Stewart, 249 S.W.3d at 416

(citing Gonzalez, 82 S.W.3d at 330).

      In their premises liability claim, Appellees assert that the Town had subjective

awareness of either a premises defect on its real property or of a negligent condition

on its real property that caused Officer McCullers’s death. “As a general rule, ‘a

plaintiff must prove that the defendant possessed—that is, owned, occupied, or

controlled—the premises where injury occurred.’” Allen Keller Co. v. Foreman, 343

S.W.3d 420, 426 (Tex. 2011) (quoting Wilson v. Tex. Parks and Wildlife Dept., 8

S.W.3d 634, 635 (Tex. 1999) (per curiam)). “[I]f a claim arises from a premise

defect, the governmental unit owes to the claimant only the duty that a private person

owes to a licensee on private property . . . .” CIV. PRAC. & REM. § 101.022(a).

Appellees direct us to the Town’s limited easement on the west portion of the

Property. Without citation to the record, Appellees assert the Town’s easement

amounts to a “property right.” Relying on Wilson, Appellees assert the Town “may

nevertheless owe a duty of due care if it undertakes to make the premises safe for

                                        –19–
others.” Wilson, 8 S.W.3d at 635. However, the record shows that (i) the Town had

neither a possessory interest nor an ownership interest in the land located within the

easement, (ii) the easement did not give the Town authority to control or maintain

the land located within the easement, and (iii) the Town had not used the easement

for some years before July 5, 2016. Appellees refer to evidence of the Town’s

“WHEN FLOODED TURN AROUND DON’T DROWN” warning sign in the

median at the intersection of St. Johns Drive and Fitzhugh Avenue as evidence that

the Town undertook a duty of care to Officer McCullers in the premises liability

context.15 However, the sign relates to a warning on the roadway—neither a warning

about nor an act in control of the Property.16 Thus, there is no evidence that the Town

undertook to make its easement, or any other part of the Property, safe for others.

See Wilson, 8 S.W.3d at 635.

          Appellees direct us to Worsdale in their argument that the Town had actual

notice of their claims. In Worsdale, the Texas Supreme Court held the City of Killeen

had actual notice of decedents’ claims after decedents died in a motorcycle accident

caused by a large mound of dirt, which completely blocked an unlit county road in

the City of Killeen. Worsdale, 578 S.W.3d at 59–60, 66–67. The Texas Supreme

Court held:


    15
         The record shows this sign is adjacent to the Property.
    16
       The Town had no duty to warn others regarding the Property. See Foreman, 343 S.W.3d at 426
(holding that a party that does not own or control a property at the relevant time “was not in a position to
make decisions about how to make the premises safe” and “was not in a position to erect permanent signs
or other devices to warn the public of [an alleged dangerous condition]”).
                                                     –20–
      [A]lmost immediately after the accident, the City was subjectively
      aware of allegations that (1) the road condition and the absence of
      warning signs were contributing factors to the accident and (2) the City
      was responsible for maintaining the road.
      ....
      Well within section 101.101’s six-month notice deadline, the City knew
      of allegations that it was responsible for maintaining a road and that the
      failure to maintain the road had been identified as a contributing factor
      to the injuries that provide the basis for this lawsuit.
      ....
      City of Killeen officials from key departments participated in the
      investigation of the motorcycle accident, including engineering, street
      works, and legal.
      ....
      [T]he crash investigation report here and the investigating officer’s
      deposition testimony reveal a much more thorough investigation,
      demonstrating an effort among various City departments to track down
      whether the City was charged with maintaining the road and
      remediating the hazard. The record firmly establishes the City’s
      knowledge connecting its alleged ownership and control of the road to
      the road conditions identified as contributing to Worsdale’s and King’s
      deaths.

Worsdale, 578 S.W.3d at 66–67. However, there are several distinctions between

Worsdale and the instant case. Unlike Worsdale, the accident here occurred on

private property—not owned, maintained, or controlled by the Town. Apart from the

Town DPS investigation and report describing the rescue and recovery, there was no

further investigation focused on the Town’s responsibility for Officer McCullers’s

injury or death. The Town did not recognize that Officer McCullers was injured or

died on Town property. The Town made no statements attributing Officer

McCullers’s death or injuries to the Town’s conduct or omission. There was no

participation by the Town’s attorney. Unlike Worsdale, the record does not firmly


                                        –21–
establish the Town’s knowledge connecting the Property and other conditions as

contributing to Officer McCullers’s death. See Worsdale, 578 S.W.3d at 67. (“The

record firmly establishes the City’s knowledge connecting its alleged ownership and

control of the road to the road conditions identified as contributing to Worsdale’s

and King’s deaths.”).

        The Legislature created an actual, not constructive, knowledge standard for

waiver of governmental immunity. See CIV. PRAC. & REM. § 101.101(c); Stewart,

249 S.W.3d at 416. We must conclude that the Town had no subjective awareness,

and therefore no actual notice, of Appellees’ claims under section 101.101(c).

Appellees have neither raised a fact question nor otherwise demonstrated waiver of

the Town’s governmental immunity. Nevertheless, Appellees argue that they were

not required to provide written notice or show actual notice regarding their

negligence claims relating to coordination of security services because that claim

arises from the Town’s performance of a proprietary function. We next discuss this

assertion.

        iii.   Proprietary Functions and Governmental Functions

        Appellees assert that their negligence claim based upon the “Town’s

coordination of private security guard services is not brought under the TTCA

because the claim arises out of the Town’s engagement in a proprietary function.”17


   17
      Appellees argue that the Town engaged in a proprietary function both when it “coordinated” and
“provided” security services. However, Appellees’ third amended petition alleges the “the [Town]’s

                                               –22–
“A municipality is not immune from suit for torts committed in the performance of

its proprietary functions, as it is [immune] for torts committed in the performance of

its governmental functions.” Tooke, 197 S.W.3d at 343. The TTCA defines

“proprietary functions” as “those functions that a municipality may, in its discretion,

perform in the interest of the inhabitants of the municipality.” CIV. PRAC. & REM.

§ 101.0215(b). The TTCA specifies that the “proprietary functions of a municipality

do not include those governmental activities listed under Subsection (a).” CIV. PRAC.

& REM. § 101.0215(c).

        TTCA section 101.0215 enumerates “police and fire protection and control”

as the first governmental function. CIV. PRAC. & REM. § 101.0215(a)(1). The TTCA

does not further define the relevant terms “police” or “protection,” so we give those

terms their plain meaning. Lagow v. Hamon ex rel. Roach, 384 S.W.3d 411, 416–17

(Tex. App.—Dallas 2012, no pet.) (“If words are not defined, they are given their

plain and common meaning”) (citing City of Rockwall v. Hughes, 246 S.W.3d 621,

625–26 (Tex. 2008)).

        The pertinent inquiry is whether coordination of security services in this case

falls under the governmental function of “police and fire protection and control.”




coordination of private security guard services at the Property was a proprietary function.” Appellees have
not pled their negligence claim on the provision of security services. Therefore, we address their claim only
as to the “coordination of private security guard services.” Furthermore, even if we were to consider
Appellees’ negligence claim as relating to the “provision” of security guard services by the Town, our
analysis of that issue would be virtually identical to our analysis of the “coordination” of security guard
services by the Town.
                                                   –23–
See CIV. PRAC. & REM. § 101.0215(a)(1). Although Appellees frame the

circumstances as though the Town coordinated for Officer McCullers to merely

provide private security guard services, there is no evidence to show that Officer

McCullers was merely a private security officer.

         The record shows Officer McCullers served as a police officer at SMU. Earlier

in the day on July 4, 2016, Officer McCullers worked the fireworks display at the

Dallas Country Club with Officer Morden. Officer Morden’s affidavit states that

“owners of a residence were interested in hiring officers to perform security work at

their residence and contacted the Town about providing officers.” Morden then sent

communication to “law enforcement agencies” about the security assignment at the

Property. After the fireworks display ended, Officer McCullers accepted the security

assignment at the Property from Officer Morden.

         The record shows that the Town coordinates “officers” on “extra duty

services.”18 Pyle testified that the Town did not communicate such security requests

to non-licensed peace officers. “For many purposes, an officer is ‘on duty 24 hours

a day.’” Polk v. State, 337 S.W.3d 286, 288 (Tex. App.—Eastland 2010, pet. ref’d)

(quoting Monroe v. State, 465 S.W.2d 757, 759 (Tex. Crim. App. 1971)). We agree

with our sister court in the context of a peace officer that is coordinated to provide

security at the request of a resident; such coordination of security does not discharge



   18
        The record shows coordination of officers is commonly referred as “dispatch.”
                                                  –24–
police authority. See Polk, 337 S.W.2d at 288 (“[A] police officer’s ‘off-duty’ status

is not a limitation upon the discharge of police authority.” (quoting Wood v. State,

486 S.W.2d 771, 774 (Tex. Crim. App. 1972))).19 It is apparent from the record that

Officer Morden coordinated with Officer McCullers in furtherance of police

protection at the Property.20 We conclude that the Town’s coordination of Officer

McCullers to provide law enforcement services at the Property was an engagement

of the governmental function of police protection and not an engagement of a

proprietary function. See CIV. PRAC. & REM. § 101.0215(a)(1).21 Thus, because

Officer McCullers was engaged in a governmental function, Appellees were

required to provide formal or actual notice under the TTCA on their claim for



    19
       While only persuasive authority, we note that, since submission, the Houston court of appeals held,
“Permitting off-duty police officers to work outside jobs providing police services is closely related to the
City's governmental function of providing police protection and control in the interest of the general
public[],” and that such “services therefore were governmental for purposes of determining whether the
City enjoyed governmental immunity on [Plaintiff’s] intentional tort claims.” Rogers v. City of Houston,
No. 14-19-00196-CV, 2021 WL 2325193, at *13 (Tex. App.—Houston [14th Dist.] June 8, 2021, no pet.
h.).
    20
       The Dissent undercuts the significance of Officer McCullers’s service at the premises as a police
officer—endowed with the privileges, responsibilities, and abilities that a licensed peace officer has
earned—compared to a “night-watchman.” See, e.g., CKJ Trucking, L.P. v. City of Honey Grove, 581
S.W.3d 870, 878 (Tex. App.—Dallas 2019, pet. denied) (holding an off-duty officer’s “authority to act was
triggered by reasonable suspicion”); Garza v. Harrison, 574 S.W.3d 389, 403 (Tex. 2019) (“Peace officers
are also expected to stop crime whenever it occurs. . . . [Peace officers] may be required to spring into
action at a moment’s notice, even while off duty. . . . Under article 14.03(g)(2), once a police officer
observes criminal activity, status as a peace officer is activated even if the officer is outside the
commissioning employer’s geographic jurisdiction.”).
    21
      Although McCullers requests our consideration of the Wasson factors relating to whether the Town
acted in a governmental or proprietary capacity, our conclusion that the Town’s coordination was an
engagement in police protection—the first enumerated governmental function—forecloses such discussion.
See CIV. PRAC. & REM. § 101.0215(a)(1); Wasson Interests, Ltd. v. City of Jacksonville, 559 S.W.3d 142,
150–54 (Tex. 2018) (enumerating factors of whether the City’s acts (A) were mandatory or discretionary,
(B) involved public or resident benefits, (C) took the act on the State’s behalf or the City’s behalf, and
(D) were related to a governmental function).
                                                   –25–
negligence in coordination of the Town’s security services. See CIV. PRAC. & REM.

§ 101.101. As we have concluded Appellees failed to demonstrate timely formal or

actual notice of their claims, we sustain the Town’s first issue.

                                    V.     CONCLUSION

      Because of our resolution of the Town’s first issue, we do not reach the

Town’s remaining issues. We reverse the trial court’s orders denying the Town’s

plea to the jurisdiction. We dismiss all of Appellees’ claims against the Town for

want of jurisdiction.




                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
191431f.p05                                 JUSTICE



Goldstein, J. concurring.
Burns, C.J. dissenting.




                                         –26–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

TOWN OF HIGHLAND PARK,                        On Appeal from the 191st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. DC-18-08709.
No. 05-19-01431-CV          V.                Opinion delivered by Justice
                                              Pedersen, III. Chief Justice Burns and
TIFFANY RENEE MCCULLERS,                      Justice Goldstein participating.
ET AL., Appellees

      In accordance with this Court’s opinion of this date, the trial court’s orders
denying Appellant’s Plea to the Jurisdiction are REVERSED, and Appellees’
claims against Appellant are DISMISSED for want of jurisdiction.

       It is ORDERED that Appellant Town of Highland Park recover its costs of
this appeal from appellees Tiffany Renee McCullers, et al.


Judgment entered this 29th day of June, 2021.




                                       –27–